DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A through search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other features of the claims:
Steps by a user equipment (UE) for maintaining a mobile edge computing (MEC) services in a mobile communication system, the method comprising: receiving, from an access and mobility management function (AMF) in the mobile communication system, a protocol data unit (PDU) session modification command comprising first information instructing modification of a PUD session for the MEC services and valid time of the PDU session; transmitting, to the AMF, a PDU session modification command NACK message comprising second information indicating a wait until transmission of an ACK, when relocation of an application context corresponding to the PDU session is available within the valid time of the PDU session; transmitting, to an MEC system providing the MEC services, an application context relocation request message; and transmitting, to the AMF, a PDU session modification command ACK in response to receiving an application context relocation complete message from the MEC system, wherein the PDU session modification command and the PDU session modification command NACK message are non-access-stratum (NAS) messages in light of the other independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

8/13/2022